          Case 2:19-cv-02900-MWF-MRW Document 1-1 Filed 04/15/19 Page 1 of 3 Page ID #:82
                                           UNITED 51. _ c5 DISTRICT COURT,CENTRAL DISTRICT OF ~                            _IFORNIA                ~ 'I j ~ n, ~ n ~~~~
                                                                  CIVIL COVER SHEET                                                                ~
 1.(a)PLAINTIFFS (Check box if you are representing yourself ~)                           DEFENDANTS            (Check box if you are representing yourself ~ )
 United States of America and the State of California ex rel. Yvonne Huemoeller and       Pacific Toxicology Laboratories,et al.
 Yvonne Huemoeller, individually


(b) County of Residence of First Listed Plaintiff                                         County of Residence of First Listed Defendant                  Los Angeles, LA
(EXCEPT IN U.S. PLAINTIFF CASES)                                                         (IN U.S. PLAINTIFFCASES ONLY)
(c) Attorneys (Firm Name,Address and Telephone Number) If you are                        Attorneys (Firm Name,Address and Telephone Number) If you are
 representing yourself, provide the same information.                                    representing yourself, provide the same information.
 LAW OFFICE OF MANN & ELIAS
 6100 Wilshire Blvd., Suite 1104, Los Angeles, CA 90048
 323-857-9500

 II. BA515 OF JURISDICTION (Place an X in one box only.)                         III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                      (Place an X in one box for plaintiff and one for defendant)
 X                                                    Q          ~                                          PTF     DEF                                            PTF DEF
      1. U.S. Government              ~ 3. Federal        UeStion U.S.           Citizen of This State      ❑ 1     ~ 1      IncorPorated or Princi pal Place      ~ 4 ~ 4
      Plaintiff                           Government Not a Party)                                                            of Business in this State
                                                                                 Citizen of Another State   ~ 2 ~ z          Incorporated and Principal Place      ❑ S ~ 5
                                                                                                                             of Business in Another State
      2. U.S. Government              ~4. Diversity (Indicate Citizenship        Citizen or Subject of a    ~ 3 ~ 3 Foreign
      Defendant                                                                                                             Nation                                 ~ 6 ~ 6
                                          of Parties in Item III)                Foreign Country

IV.ORIGIN (Place an X in one box only.)
      l.Original    2. Removed from  3. Remanded from  4. Reinstated or                                6. Multidistrict                                      8. Multidistrict
                                                                          5. Transferred from Another
        Proceeding ~ State Court    ~ Appellate Court ~ Reopened        ~    District (Specify)       ~ Ta~nse~n                                         ~       Direct(File

V.REQUESTED IN COMPLAINT: JURY DEMAND: ~X Yes ~ No                                         (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                     ~ Yes ~X No                      ~ MONEY DEMANDED IN COMPLAINT: S
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
31 U.S.C. §§ 3729 et seq. Defendants defrauded the United States and California by billing the government entities for services induced by kickbacks.


VII. NATURE OF SUIT(Place an X in one box only).
      OTHER 57'ATUTES                 CONTRACT             REAL PROPERTY tONT.           IMMIGRATION             PRISONER PETITIQNS                  PROPERTY RIGHTS
     375 False Claims Act         ❑ ~ 10 Insurance        ~ 240 Torts to Land        462 Naturalization             Habeas Corpus•           ~ 820 Copyrights
                                                                                   ~ Application
     376 Qui Tam                  ❑ 120 Marine            ❑ 245 Tort Product                             ❑ 463 Alien Detainee                    830 Patent
~
x                                                           Liability                465 Other             510 Motions to Vacate
     (31 USC 3729(a))        ~ ~ 30 Miller Act            ~ 290 All Other Real     ~ Immigration Actions ~ Sentence                            835 Patent -Abbreviated
     400 State               140 Negotiable                 Pro ert                       TORTS          ~ 530 General                       ~ New Drug Application
     Reapportionment       ❑ Instrument                  Td~Ts                     PERSdPIAL PROPERTY ~ 535 Death Penalty                    ~ 840 Trademark
     410 Antitrust           150 Recovery of      PER50NAL INJURY
                                                                                        370 Other Fraud                   Other:                  SOCIAL SECURITY
     430 Banks and Banking ❑ OverPa yment &      ❑ 310 AirPlane                    ~
                             Enforcement of                                        ~ 371 Truth in Lending ~ 540 Mandamus/Other               ❑ 861 HIA (1395f~
     450 Commerce/IGC                              315 Airplane
                             Jud g ment          ❑ Product Liability                                                                         ~ 862 Black Lung (923)
     Rates/Etc.                                                                      380 Other Personal       ❑ 550 Civil Rights
     460 Deportation       ❑ ~ 51 Medicare Act   ~      derault, Libel &           ~ Property Damage          ~ 555 Prison Condition         ❑ 863 DIWC/DIWW (405 (g))
                                                   5a~
     470 Racketeer Influ-      152 Recovery of     330 Fed. Employers'            ~ 385 Property Damage    560 Civil Detainee                ~ 864 SSID Title XVI
     enced &Corrupt Org.     ❑ Defaulted Student ❑ Liability                        Product Liability   ❑ Conditions of
                               Loan (Excl. Vet.)                                     BANKRURTCY            Confinement                       ❑ 865 RSI (405 (g))
     480 Consumer Credit
                                                   340 Marine
     490 Cable/Sat N           1 53 Recovery of                                   ~ 422 Appeal 28        ppp~=~11"URE/PENALTY                       FEbERAL`TAX SUITS
                                                   345 Marine Product
                               Overpayment of    ❑ Liability                        USC 158               625 Dru9 Related
     850 Securities/Com-       Vet. Benefits                                                                                                   870 Taxes (U.S. Plaintiff or
     modities/Exchange                                                              423 Withdrewal 28 ~ Seizure of Property 21               ❑ Defendant
                                                 ~ 350 Motor Vehicle              ❑ USC 157                USC 881                                        ~
                               160 Stockholders'                                                                                               871 IRS-Third Party 26 USC
     890 Other Statutory     ~ Suits             ~ 355 Motor Vehicle                 CIVIL RIGHTS       ❑ 690 Other                          ❑ 7609
     Actions                                       Product Liability
                                                                                   ❑ 440 Other Civil Rights          LABOR
     891 Agricultural Acts   ❑ ~o~~a~tr          ~ 360 Other Personal
                                                   Injury                            441 Voting             ~ ACO Fair Labor Standards
     893 Environmental
     Matters                 ❑ p9odu~t Lability         ~ Md Malpatice ury ❑ 442 Employment                  ~ 720 Labor/Mgmt.
     895 Freedom of Info.
     Act                     ❑ 196 Franchise              365 Personal In1 urY- ❑ 443 Housing/                 Relations
                                                          Product Liability       Accommodations             ~ 740 Railway Labor Act
                             ',     REpL PROPERTY
❑ 896 Arbitration                                         367 Health Care/        445 American with
                               z10 Land                   Pharmaceutical        ❑ Disabilities-                751 Family and Medical
    899 Admin.Procedures ❑ Condemnation                 ~ Personal Injury         Employment                   Leave Act
    Act/Review of Appeal of ~                             Product Liability                                    790 Other Labor
                               zz0 Foreclosure                                    446 American with
    Agency Decision                                                                                          ~ Litigation
                                                          368 Asbestos          ~ Disabilities-Other
    950 Constitutionality of ~ 230 Rent Lease &         ~ personal Injury
                                                                                ~ 448 Education              ~ X91 Employee Ret. Inc.
    State Statutes             E'ectment                  Product Liabilit                                     Security Act

FOR OFFICE USE ONLY:                      Case Number:        ~          ~ ~ ~ 9(~ ~ ~~ ~ ~ ~`~~~~j ~~'"x
CV-71 (05/77)                                                                    L COVER SHEET                                                                  Page 1 of 3
         Case 2:19-cv-02900-MWF-MRW Document 1-1 Filed 04/15/19 Page 2 of 3 Page ID #:83
                                             UNITED 51.        c5 DISTRICT COURT,CENTRAL DISTRICT OF ~                        .IFORNIA
                                                                             CIVIL COVER SHEET

 VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
 to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 QUESTION A: Was this case removed
 from state court?                                                 STATE CASE WAS PENDING IN THE COUNTY OF.                                  INITIAL DIVISION IN {qC~ I5:
                Yes ~x No
                                                   Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                               Western
 if "no,"skip to Question B. If "yes," check the
 box to the right that applies, enter the        ❑ Orange                                                                                               Southern
 corresponding division in response to
 Question E, below,and continue from there. ❑ Riverside or San Bernardino                                                                                Eastern


QUESTION B: IS the United States,or B.1. Do 50% or more of the defendants who reside in
                                                                                                             YES. Your case will initially be assigned to the Southern Division.
one of its a9encies or emPtoYees,a  the district reside in Orange Co.?                                     ~ Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                    from there.
                                    check one ofthe boxes to the right ~~
                Yes ~ No
                                                                                                           Q NO. Continue to Question B.2.

                                                 B.2. Do 50%or more of the defendants who reside in
If "no,"skip to Question C. If "yes," answer                                                                 YES. Your case will initially be assigned to the Eastern Division.
                                                 the district reside in Riverside and/or San Bernardino    ~ Enter "Eastern" in response to Question E, below,and continue
Question B.i, at right.                          Counties? (Consider the two counties together.)
                                                                                                             from there.
                                                 check one ofthe boxes to the right   ~                      NO. Your case will initially be assigned to the Western Division.
                                                                                                           ~
                                                                                                           x Enter "Western" in response to Question E, below,and continue
                                                                                                             from there.

QUESTION C: IS the United States, or C•1• Do 50%or more of the plaintiffs who reside in the
                                                                                              YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees,a   district reside in Orange Co.?                         ~ Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                     from there.
                                     check one ofthe boxes to the right  ~~
                 Yes ~ No
                                                                                            ~ NO. Continue to Question C.2.

                                                 C.2. Do 50°h or more of the plaintiffs who reside in the
If "no," skip to Question D. If "yes," answer                                                               YES. Your case will initially be assigned to the Eastern Division.
                                                 district reside in Riverside and/or San Bernardino       ~ Enter "Eastern" in response to Question E, below,and continue
Question C.1, at right.                          Counties? (Consider the two counties together.)
                                                                                                            from there.
                                                 checkone ofthe boxes to the right    ~~                        NO. Your case will initially be assigned to the Western Division.
                                                                                                                Enter "Western" in response to Question E, below,and continue
                                                                                                                from there.
                                                                                                           A.                         B.                            ~,
QUESTION D: Location pf plaintiffs and defendants?                                                                             Riverside or San            Los Angeles, Ventura,
                                                                                                   Orange County              Bernardino County            Santa Barbara, or San
                                                                                                                                                            Luis Obispo County
Indicate the locations) in which 50% or more of plaintiffs who reside in this district                    ~                            ~                               ❑
reside.(Check up to two boxes, or leave blank if none of these choices apply.)
I ndicate the locations) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
appl .)


               D.1. Is there at least one answer in Column A?                                             D.2. Is there at least one answer in Column B?
                                       Yes      ~ No                                                                       ~ Yes          ~ No
                   If "yes," your case will initially be assigned to the                                     If "yes;' your case will initially be assigned to the
                                SOUTHERN DIVISION.                                                                         EASTERN DIVISION.
    Enter "Southern" in response to Question E, below,and continue from there.                              Enter "Eastern" in response to Question E, below.
                         If"no," go to question D2 to the right.       ~~                             If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                           Enter "Western" in response to Question E, below.                 ,l,

QUE5TION E: Initial Division?                                                                                         INITIAL DIVISION IN CACD
Enter the initial division determined by Question A, B, C,or D above: ~~                 WESTERN

QUE571QN F: Northern Counties?

Do 50% or more of plaintiffs or defendants in this district reside in Ventura,Santa Barbara, or San Luis Obispo counties?                          ~ Yes             ~X No
w-n lose ~►                                                                   CIVIL COVER SHEET                                                                  Page 2 of 3
          Case 2:19-cv-02900-MWF-MRW Document 1-1 Filed 04/15/19 Page 3 of 3 Page ID #:84
                                           UNITED STn.ES DISTRICT COURT,CENTRAL DISTRICT OF ~...~.IFORNIA
                                                                CIVIL COVER SHEET

 IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                  ~X    NO            ~ YES

         If yes, list case number(s):


 IX(b). RELATED CASES: Is this case related (as defined below)to any civil or criminal cases) previously filed in this court?
                                                                                                                                               ❑
                                                                                                                                               X NO               ~ YES
         If yes, list case number(s):


         Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by differentjudges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



         A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening,or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


 X. SIGNATURE OF ATTORNEY
(ORSELF-REPRESENTED LITIGANT): /s/ Imad Y. Elias                                                                                   DATE: 04/1 S/2019

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A,of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc.,for certification as providers of services under the program.
                                                  (4Z U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969.(30 U.S.C.
                                                   923)

        863                       DIWC             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended.(42 U.S.C. 405(g))


        864                       SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                   amended.

        865                       R51              All claims for retirement (old age)and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                  (42 U.S.C.405 (g))




CV-71 (05/7 7)                                                                CIVIL COVER SHEET                                                                  Page 3 of 3
